IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JULIUS BRADFORD,                                       No. 84668
                                        Appellant,
                              vs.                                          FILED
                 THE STATE OF NEVADA,
                                                                           SEP 2 6 2022
                                  Res ondent.
                                                                               \LW H   SP OWN
                                                                                       '
                                                                                                RT

                                                                              DEPU   "C.LERK
                                                                                          -


                                     ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order denying a
                motion to correct and/or modify sentence. Eighth Judicial District Court,
                Clark County; Monica Trujillo, Judge. Appellant has filed a motion to
                voluntarily dismiss this appeal. Cause appearing, the motion is granted.
                This appeal is dismissed.
                            It is so ORDERED.




                                            1/414. .41,(EAD
                                                    6            , J.
                                       Silver


                                            , J.                                           J.
                Cadish




                cc:   Hon. Monica Trujillo, District Judge
                      Julius Bradford
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
     OF
   NEVADA


  It147.%
                                                                          z            00‘